Case 17-22515-GLT   Doc 152    Filed 11/08/19 Entered 11/08/19 11:07:02   Desc Main
                              Document      Page 1 of 4
Case 17-22515-GLT   Doc 152    Filed 11/08/19 Entered 11/08/19 11:07:02   Desc Main
                              Document      Page 2 of 4
Case 17-22515-GLT   Doc 152    Filed 11/08/19 Entered 11/08/19 11:07:02   Desc Main
                              Document      Page 3 of 4
Case 17-22515-GLT   Doc 152    Filed 11/08/19 Entered 11/08/19 11:07:02   Desc Main
                              Document      Page 4 of 4
